Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2011 has been entered.
 
Response to Applicants Arguments/Amendments
	Applicants have amended the strain type in the claims to specifically exclude ATCC PTA-6475 strain.  However, other histamine producing strains of L. reuteri were already taught in the prior art as detailed in the rejections below.  following references.  Many of these other strains are noted for their histamine producing ability and/or ability to reduce intestinal inflammation.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 28-32,36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US 20050020515) in view Rothschild (US 20080254011), NIH Project 1U01CA170930-01A1 (2013)

Graff teaches a method of treating colon cancer, a histamine associated cancer, in a subject by administering a treatment that includes probiotic such as Lactobacillus as in instant Claims 28-30,36
	Graff does not specifically teach that the strain used should be a Lactobacillus diacylglycerol kinase producing strain.  However, use of such a strain would have been obvious based on the teachings of Rothschild.   Rothchild teaches that secondary bile acids can be produced in the intestines by the bacterial flora present and that these secondary bile acids can, “exert a cytotoxic effect on the colonic mucosa leading to increased cell proliferation” thus increasing incidence of an inflammatory colon cancer (Paragraph 22).  Rothchild further teaches that incidences of such unwanted inflammatory conditions can be treated with L reuteri strains PTA-4659 as well as PTA-6475 (Paragraph 52).  These strains inherently have a histidine operon, as shown by the ability to produce diacylglycerol kinase and histamine as described in applicants’ specification as in instant Claims 28-31
	The NIH website article by inventor (Project 1U01CA170930-01A1) also states that histamine producing microorganisms can “modulate innate and adaptive immune responses in the gut and suppress inflammation which can predispose a person developing cancer.”  This article supports that bacteria that metabolize histidine and produce histamine treat/ameliorate the effects of inflammatory colon cancer as in instant Claim 31.
Graff teaches wherein administering the strain reduces the number of tumors (Paragraphs 23 and 26) as in instant Claim 32
The strain taught in Rothschild is Lactobacillus reuteri PTA-4659 which is also a histamine producing Lactobacillus reuteri strain (Paragraph 52) as in instant Claims 36-37.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 28 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over
Graff (US 20050020515) in view Rothschild (US 20080254011), NIH Project 1U01CA170930-01A1 (2013), and Mishra “Prospective of Colon Cancer Treatments and Scope for Combinatorial Approach to Enhanced Cancer Cell Apoptosis” Crit Rev Oncol Hematol. 2013 June; 86(3): 232-250.

Graff, Rothschild, and NIH Project reference apply as above.  None of the references cited above teach that histamine associated cancers such as colon cancer can be treated with chemotherapy and/or radiation.  However, at the time of applicants’ filing, it would have been obvious to have used these two additional treatments with the lactic acid bacteria strains of Versalovic based on the teachings of Mishra.  In the abstract, Mishra teaches that a histamine associated cancer like colon cancer can best be combatted by combining techniques such as surgery, chemotherapy, radiation, etc. with other useful forms of therapy (Abstract) in order improve success against colon cancer (a histamine associated cancer) as in instant Claims 33

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over
Graff (US 20050020515) in view Rothschild (US 20080254011), NIH Project 1U01CA170930-01A1 (2013), Mishra “Prospective of Colon Cancer Treatments and Scope for Combinatorial Approach to Enhanced Cancer Cell Apoptosis” Crit Rev Oncol Hematol. 2013 June; 86(3): 232-250, and Versalovic (US 20130022586)

Graff, Rothchild, NIH project, and Mishra apply as above.  None of the references teach that the lactic acid bacteria taught in Rothschild can be used to treat gastrointestinal such as diarrhea disturbances linked to chemotherapy and radiation.  However, using the claimed strains taught in Rothschild to treat resulting complications of chemotherapy and radiation would have been obvious based on the teachings of Versalovic.  Versalovic further states that its lactic acid bacteria producing strains which are the same as those presented in Rothschild can be successfully used to treat ailments associated with the gastrointestinal track (Paragraphs 9, 78).  Paragraph 78 suggests that the lactic acid bacteria taught in Versalovic can be used to manage pain in the gastrointestinal tract (Paragraph 78).  Paragraph 78 of Versalovic states that its composition can be used to treat diarrhea.  Versalovic teaches that its strains can be 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 28, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US 20050020515) in view Rothschild (US 20080254011), NIH Project 1U01CA170930-01A1 (2013), and Thomas et al. “Histamine derived from Probiotic Lactobacillus reuteri suppresses TNF via modulation of PKA and ERK Signaling” Am J Physiol Gastrointest Liver Physiol 299: (2010) and GenBank Accession Number (EGC 15283.1)
Graff, Rothschild, and NIH project apply as above.  Neither Graff and/or Rothchild discuss how the Lactobacillus reuteri strains can be selected/detected.  However, at the time of applicants invention, Thomas had taught that histamine producing lactic acid strains could be detected by detecting an active histidine operon containing several genes involved in histamine production (Page 2, second to the last paragraph on the left side).  An artisan would have been motivated use the teachings of Thomas in order to select a Lactobacillus strain successfully able to produce histamine and thus able to treat histamine associated disorders like cancer.  
Thomas does not teach selecting these strains based on their ability to produce diacylglycerol kinase.  However, it would have been obvious to have used diacylglycerol 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/BLAINE LANKFORD/Primary Examiner, Art Unit 1657